I
should like to begin my statement by expressing my most
sincere condolences to the victims of the terrible disaster
which has taken place in India and to the Indian population.
Please allow me first of all to congratulate you,
Mr. President, on your election to your important office. I
know that your many years of experience as your country’s
Permanent Representative at the United Nations and your
universally admired expertise will greatly enhance the
deliberations of this body.
Since the Gulf War the United Nations - whether in
mediating among warring factions or in saving lives in
war-torn areas - has been more than ever at the centre of
world politics, with its tireless struggle for sustainable
development, its daily fight to protect human rights and its
active peace-keeping. In Mr. Boutros Boutros-Ghali, the
international community has a United Nations
Secretary-General committed to the difficult task of adapting
the Organization to a much-altered world political climate
and of strengthening it to face the new challenges ahead. I
have great respect for his incisive judgement and tireless
service which provided us with his visionary report "An
Agenda for Peace".
The Secretary-General’s first official visit to Austria
last June gave us an opportunity to discuss the most pressing
challenges facing the United Nations in the post-communist
era. They have special importance for Vienna as one of the
three official seats of the Organization. We would like to
see an Organization whose structure, management and
financing enable it to fulfil the responsibilities entrusted to
it in the Charter. In this context we have taken note with
satisfaction of the Secretary-General’s assurance to
strengthen the United Nations Office at Vienna.
One of the United Nation’s most important tasks is to
safeguard human rights. The Organization’s international
efforts in this area have saved human lives, brought about
the release of prisoners, prevented torture, helped to locate
missing persons, promoted health and literacy programmes
and safeguarded the rights of displaced persons and refugees.
In June this year my country had the honour to host
thousands of delegates and representatives of
non-governmental organizations in Vienna at one of the most
significant events in this field: the World Conference on
Human Rights.
I should like to take this opportunity to thank once
again all participants for their constructive cooperation and
8 General Assembly - Forty-eighth session
commitment and for their valuable support they gave me as
President of the Conference. It was the active collaboration
of the participating States and the effective support of the
United Nations Secretariat, under the Assistant
Secretary-General Fall, that made the Conference such a
resounding success, one that would not have been possible
without the committed participation of the non-governmental
organizations, which sent more than 2,700 representatives to
the World Conference. Never before have so many
human-rights organizations been involved to such an extent,
at all levels, in the events of such a major international
Conference as was the case at Vienna.
With the final document of the Conference, the Vienna
Declaration and Programme of Action, the international
community has adopted a document of major significance.
It is a forward-looking, action-based platform, which not
only strengthens basic principles but also represents an
important advance in the protection of human rights - all
human rights - world wide. The document affirms the
universal character of human rights and the principle that the
protection of human rights is a legitimate concern not only
of individuals and States but also of the entire international
community. It establishes a link between human rights,
democracy and development and underscores the special
responsibility of States to take concerted measures to protect
particularly vulnerable groups in society. It calls for a
strengthening of the United Nations Human Rights Centre
and for increasing its resources so that it can effectively
meet rising demands.
When the report of the World Conference comes up for
discussion before the General Assembly in the weeks ahead,
we must do more than complacently acknowledge its
accomplishments. The results of the World Conference
should be translated into concrete action in all areas, from
the rights of women and children to the integration of the
handicapped, the plight of indigenous peoples and the rights
of minorities to the right to development. Such new
elements as a High Commissioner for Human Rights or a
Decade for Human Rights must also be among the decisions
of this session of the General Assembly. Without
underemphasizing other elements of the Conference’s
outcome, I note that the recommendation to create an office
of High Commissioner for Human Rights has been
highlighted by some eminent speakers, among them United
States President Clinton, the Foreign Minister of the Russian
Federation, Mr. Kozyrev, and the Norwegian Prime Minister,
Mrs. Brundtland.
Around the world, we are coming to realize that active
protection of minorities is an elementary part of the political
and social stability of the countries in which they live, an
insurance against regional conflicts. In this spirit, the States
meeting at Vienna reaffirmed their commitment to the
Declaration on the Rights of Persons Belonging to National
or Ethnic, Religious and Linguistic Minorities, adopted at the
forty-seventh session of the General Assembly.
As a major media event, the Conference also
contributed greatly to sensitizing the public around the world
to the issue of human rights. In Vienna the human
dimension - or, as the United Nations Secretary-General so
fittingly called it, the "irreducible human element" - found
a firm place on the international political agenda. This has
given rise to great expectation among our citizenry and in all
of us. It is incumbent upon the members of the international
community to keep the promises made in the Vienna
Declaration and Programme of Action, for, in the end, the
success of the Vienna Human Rights Conference will be
measured by whether it was able to reverse the general trend
and build communities which provide the individual with a
decent human existence complete with civil, political,
economic, social and cultural rights. We have here goals
that will have a global impact on the evolution of humanity,
even if their implementation is only in the incipient stage.
In the past 12 months the situation in the Balkans has
deteriorated dramatically. The tireless efforts of the
Secretary-General and the peace mediators in Geneva have
not yet been able to end the fighting or bring about concrete
prospects for a just and peaceful solution in keeping with the
values enshrined in the United Nations Charter and in the
November 1990 Paris Charter. Despite tremendous
achievements by the High Commissioner for Refugees and
other humanitarian organizations, and the many thousands of
troops in the service of the United Nations Protection Force
(UNPROFOR), the war in Bosnia and Herzegovina continues
to claim thousands of lives.
Thus far over 200,000 people have been killed, and
another 2 million have been driven from their homes or
forced to flee. Entire towns and districts lie in ruins.
Several cities have been declared safe areas by the United
Nations, but life within them has still not returned to normal.
Although the violation of the independence and territorial
integrity of Bosnia and Herzegovina, and of human rights by
the Serbian side, was condemned by the Conference on
Security and Cooperation in Europe (CSCE) as early as
April of last year, and "ethnic cleansing" has come under the
harshest criticism in the world community, there has still
been no progress in halting that abominable practice. The
most serious violations of human rights continue to be the
order of the day. In the meantime, there is already evidence
Forty-eighth session - 1 October l993 9
that the cruel methods used by the aggressor have been
emulated by the victims. Austria has condemned this
criminal behaviour in the strongest terms and will tirelessly
continue to demand that it cease, no matter where it takes
place or who its victims are.
Fundamental principles of international order, as they
were precisely defined and affirmed at the London
Conference in August last year, continue to be grossly
disregarded. Specific resolutions, such as the monitoring of
frontiers between Bosnia and Serbia or the return of
refugees, have still not been implemented. The arms
embargo decreed by the Security Council in September 1991
has done nothing but hurt the victims of aggression. As a
result, the legitimate Government of Bosnia and Herzegovina
is in effect being hindered from fully exercising its right to
self-defence, under Article 51 of the United Nations Charter,
without being afforded adequate protection within the
framework of a collective security system.
Against this backdrop, the proposed peace plans under
discussion at the negotiations in Geneva raise a number of
fundamental issues. In tenor, they all call for recognizing a
status quo established by the use of violence and against all
principles and declarations. This fact makes the spread or
prolongation of the conflict likely. There is even the danger
that Bosnia and Herzegovina, a State Member of the United
Nations, will be divided up in a move sanctioned - even
encouraged - by the international community. This would
lend formal legitimacy to advantages gained by force. The
most recently proposed partition plan for the country would
seriously undercut its sovereignty by eliminating any
effective central authority, in flagrant contradiction of the
Security Council’s renewed expression of support for the
sovereignty of Bosnia and Herzegovina on 24 August this
year.
This continuing violation of international law, human
rights and humanitarian law puts fundamental principles of
international conduct in jeopardy while seriously
undermining the reputation of the international organizations
involved. The failure of the system of collective security is
especially alarming in this regard.
The same can be said for the situation in Croatia. Over
a fourth of the country remains in the hands of the
aggressor, contrary to the Cyrus Vance plan of
January 1992, which was endorsed by the Security Council.
Neither the demilitarization of these areas to be monitored
by United Nations Protection Force (UNPROFOR) troops,
nor the return of the civilian populations that have been
expelled, has yet been realized. Just a few weeks ago the
capital of Croatia was shelled by ground-to-ground missiles
fired from areas ostensibly under UNPROFOR protection.
Currently overshadowed by the war in Bosnia and
Herzegovina, the situation in Kosovo remains tense. A
rational solution is nowhere in sight. If anything, the
likelihood of an outbreak of violence has increased in recent
days. The expulsion of the long-term missions of the
Conference on Security and Cooperation in Europe (CSCE)
in July of this year could well lay the groundwork for even
more brutal actions by Serbia against the Albanian
population. All in all, we are confronted with a situation in
which Serbia appears increasingly to be exercising the power
of an occupier in a region whose population is almost
90 per cent Albanian and which for decades has enjoyed
complete autonomy. Austria stands fully behind the efforts
of the international community to bring the Kosovo crisis
under control. In the end, a lasting peaceful solution to the
Balkans problem is inconceivable without a just and
equitable solution for Kosovo and for minorities in other
regions.
Austria is focusing its efforts on providing humanitarian
relief. Since the outbreak of the conflict, this relief has been
handled primarily by the large-scale private charity appeal
"Neighbours in Need", which provides on-site aid for the
needy. Several other European countries are also involved
in its activities. The Secretary-General’s recent words of
praise for its services are sure to inspire its organizers to
even greater efforts. Austria, with a population of just
7 million, is also caring for the needs of over 70,000
refugees on its own territory.
Though the recent course of events in the former
Yugoslavia gives us little cause for optimism, the latest
developments in the Middle East fill us with renewed hope.
After a period of stagnation, the peace process begun in
Madrid in 1991 has been given a vital new impetus with the
recent agreement, on 13 September, between Israel and the
PLO in Washington. However, the limited powers of
self-government for the partitioned areas now agreed to are
only an initial step. The ultimate goal must be to achieve
full rights of self-determination for the Palestinians as part
of a final settlement based on the relevant resolutions of the
Security Council and other bodies of the Organization.
The pressing task now is to improve the difficult living
conditions in the occupied territories through generous
economic and financial aid from the world community.
Austria, which has always been committed to a peaceful
settlement in the Middle East, will maintain its support for
this cause by actively participating in the international
10 General Assembly - Forty-eighth session
assistance measures now being planned. As part of the
multilateral negotiations, Austria will seek further ways to
make significant contributions in the areas of water and
energy resources.
Nevertheless, a lasting peace in the region will only be
achieved when Israel and the Arab countries conclude
treaties based on the principles of land for peace, security
and regional cooperation. From this standpoint, the
agreement between Israel and Jordan on a framework
agreement for peace is an encouraging sign, portending
further progress, we hope, in the bilateral negotiations
between Israel and Syria and Israel and Lebanon in the very
near future.
We very much welcome the remarkable success of the
United Nations operation in Cambodia. The two
co-Presidents of the Conference - France and Indonesia -
Japan and Australia, as well as the permanent members of
the Security Council, have made an invaluable contribution
to the peace process. We also particularly congratulate the
Special Representative of the Secretary-General, Mr. Akashi,
and his colleagues, who have assured the success of the
operation in the transitional phase.
Last year I was pleased to announce in the General
Assembly the official end to the dispute between Austria and
Italy regarding the treatment of the German-speaking and
Ladin population of South Tyrol, a topic which was the
subject of United Nations resolutions 1497 (XV) and 1661
(XVI) and which had been pending before this international
body since 1960.
A year later I can say that the autonomy established for
the German-speaking and Ladin population of South Tyrol
appears to be effective in safeguarding the ethnic identity
and the economic, social and cultural development of these
ethnic groups, though certain problems remain unresolved
and new problems have arisen from the dynamics of
evolution.
The settlement of this dispute in June last year has
helped to reduce tensions between the various ethnic groups.
Even with this dispute settled, Austria would like to express
its direct interest in helping solve new problems related to
matters involving South Tyrol. Given the new spirit in
Austrian-Italian relations since the settlement of this dispute,
I am confident we will be able to solve any matters relating
to autonomy in a manner agreeable to all parties involved.
The East-West confrontation has now been replaced by
an array of regional armed conflicts. There is an increasing
need for United Nations peace-keeping operations and
increasing demands are being placed on them. This trend
has accelerated in the past 12 months: almost
80,000 soldiers, police, military observers and civilian
experts from 75 countries are now involved in the 17 United
Nations peace missions around the world.
In 1992 the costs for these United Nations missions
soared to $2.1 billion - twice the regular United Nations
budget - pushing the Organization to its limits under the
current financing arrangement. New approaches must be
found to finance these United Nations actions. The
Volcker-Ogata report, "Financing an Effective United
Nations", points to financing options which could serve as a
valuable basis for the work of the Fifth Committee.
The most urgent challenges facing the United Nations
today are to develop global collective peace-keeping efforts
and to overcome the financial crisis. In his "Agenda for
Peace: Preventive diplomacy, peacemaking and
peace-keeping", the Secretary-General outlines possible
approaches to active peace management by the United
Nations. It is now up to the Member States to give the
Secretary-General the resources he needs to carry out his
ambitious plans. It is obvious that more security requires
greater solidarity and increased contributions, whether in the
form of troops or of higher membership payments. Given
the current back payments still due, the first priority must be
to motivate late payers to send in their contributions on time.
Austria takes its obligations very seriously and is proud of
having always fulfilled them on time.
The increasing consensus within the Security Council
and its new decision-making capability have contributed to
the quantitative and qualitative expansion of peace-keeping
operations and to an increasing variety of needs by the
community of nations for troops, officers, civilian police and
civilian experts. The purpose of the large-scale international
manoeuvres called "Exercise 93", recently conducted by the
United Nations in Austria with great success, was to achieve
the optimum management and coordination of military and
civilian organizations in responding to disasters.
As things stand now, election assistance and
monitoring, the protection of human rights, disaster
assistance, reconstruction aid, humanitarian relief and tasks
of a similar nature are already considered integral parts of
the new United Nations peace operations, to be put into
effect as soon as hostilities cease.
Austria heartily welcomes this new development,
having itself sent troops, military observers, police or
Forty-eighth session - 1 October l993 11
civilian experts to 12 of the 21 new United Nations
operations since 1988. In keeping with the
Secretary-General’s "Agenda for Peace", the Austrian
Federal Government decided on 25 May of this year to lay
the necessary groundwork on a national level to put Austrian
participation in United Nations peace operations on a new
legal footing. We will now be able to comply more quickly
and efficiently with future requests by the United Nations
and regional organizations and with the military, police and
civilian requirements they entail. To be more specific, there
will be an initial phase for the setting up of a disaster relief
service, a mechanism for seconding staff to the United
Nations Secretariat, a staff course for high-level officers,
police actions and humanitarian and disaster relief.
Austria is especially interested in the civilian
components of peace-keeping operations. To this end, a
training centre for civilian peace-keeping and peace-building
has been set up in Schlaining, Burgenland, with the support
of the Federal Government. In September of this year the
first fellowship programme devoted to "peace-making and
preventive diplomacy" was held there, a programme
organized by the United Nations Institute for Training and
Research (UNITAR); it was impressive in the quality of both
its speakers and its participants. The successful International
Peace Academy seminars on conflict resolution should also
be mentioned in this regard. In cooperation with the United
Nations, national and international experts will be trained in
Schlaining in the civilian responsibilities of the United
Nations peace operations. Special emphasis will be placed
on the following tasks: sustainable development, the
protection of human rights and the rights of national and
ethnic minorities, humanitarian relief and the development of
democracy.
In this age of interdependence, our efforts to secure
peace globally and collectively cannot be limited to
peace-keeping operations; they must also include economic
and social developments. Hunger, underdevelopment,
pollution, crime, drug abuse and refugee flows all pose
equally serious threats to global stability and thus to world
peace. The increasingly global nature of these dangers
requires concerted international cooperation. The United
Nations is the ideal forum to engage in the quest for
sustainable development, that is, development which is
compatible with ecological and social concerns. After all,
the United Nations mandate covers the full range of human
experience: political, economic, social and cultural.
The "Agenda for the People", as Secretary-General
Boutros Boutros-Ghali so fittingly called it, is in fact the true
challenge facing the United Nations as the twentieth century
draws to a close. Large conferences such as those in Rio,
Vienna, Cairo, Beijing and Copenhagen should give global
answers to global issues. And no matter what the event - be
it the Earth Summit, the Conference on Human Rights, the
Conference on Population and Development, the Conference
on Women or the World Social Conference - the focus
should always be on the individual human being and his or
her development and membership in the community.
In his declaration of principle before this year’s session
of the Economic and Social Council, the Secretary-General
underscored the historic opportunity which the simultaneous
structural reform and redefinition of United Nations policy
offer for the United Nations Member States. The crucial test
for the new United Nations will be the implementation of
this "Agenda for the People".
